MATTHIAS, J.:
1. Railroad tariffs duly filed with the Interstate Commerce Commission, so long as in force, have the effect of statutes and are binding upon the carrier and shipper alike. They are required for the purpose of preventing any preference or discrimination, and to effectuate that purpose must be uniformly applied and enforced.
2. Under the rule established by the Interstate Commerce Commission demurrage charges for the detention of cars must be exacted and collected by the carrier in accordance wfTi the tariffs on file, and where certain exceptions are specified therein, no others can be permitted. The validity of such rule as to demurrage charges upon interstate traffic adopted and applied by the Interstate Commerce commission is not open to question in state courts. (Swift & Co. v. Hocking Valley Ry. Co., 93 Ohio St.; 143, approved and followed.)
3. Where, pursuant to the provisions of such tariff schedules so filed, an “average agreement” is entered into by the carrier and a consignee, whereby demurrage charges for the detention of cars by such consignee are computed at the end of each calendar month and credits for cars promptly released by the consignee are offset against debits for those detained, which agreement further provides that the consignee should not be entitled to the benefit of certain exemptions from demurrage charges specified in the tariff, including detention caused by wea-' ther conditions preventing unloading of cars and by reason of bunching of cars in delivery to the consignee due to the' neglect of the railroad company, the consignee is not relieved from paying demurrage upon cars detained by him beyond the allotted time resulting from a delivery of cars in accumulated numbers,, which bunching of cars was caused “by conditions created by heavy snow fall, severe storms and protracted intensely cold weather,” such conditions not having been specified in such agreement read in connection with such tariff schedules. '
Judgment affirmed.
Robinson, Jones and Day, JJ., concur.